Case 7:20-cv-00361-JPJ-PMS Document 7 Filed 12/16/20 Page 1 of 6 Pageid#: 47




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 CARTER TILLERY,                                   )
                                                   )
                    Petitioner,                    )      Case No. 7:20CV00361
                                                   )
 v.                                                )             OPINION
                                                   )
 WARDEN J.C. STREEVAL, USP LEE,                    )      By: James P. Jones
                                                   )      United States District Judge
                    Respondent.                    )


      Carter Tillery, Pro Se Petitioner.

      Petitioner, Carter Tillery, a federal inmate proceeding pro se, filed this

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241.1 Tillery contends that

his sentence as enhanced under the Career Offender provision of the U.S.

Sentencing Guidelines Manual (“USSG”) is erroneous and must be revisited in light

of United States v. Wheeler, 886 F.3d 415, 425–26 (4th Cir. 2018), cert. denied, 139

S. Ct. 1318 (2019), and Mathis v. United States, 136 S. Ct. 2243 (2016). After

review of the record, I conclude that Tillery’s petition must be summarily dismissed.




      1
          Tillery is confined at United States Penitentiary in Lee County, which is located
in this judicial district.
Case 7:20-cv-00361-JPJ-PMS Document 7 Filed 12/16/20 Page 2 of 6 Pageid#: 48




                                         I.

      The current petition is not Tillery’s first court action challenging his federal

criminal judgment.

             “[A] grand jury indicted Tillery on August 4, 2010, on two
      counts: (1) Hobbs Act robbery affecting interstate commerce in
      violation of 18 U.S.C. § 1951(a); and (2) using, carrying, and
      possessing a firearm in relation to a crime of violence, in violation of
      18 U.S.C. § 924(c)(1)(A)(ii).” United States v. Tillery, 702 F.3d 170,
      173 (4th Cir. 2012). “On December 14 and 15, 2010, a jury trial was
      held and Tillery was convicted of both counts. And on August 1, 2011,
      Tillery was sentenced to 240 months for the robbery and 120 months
      for the firearms charge to run consecutively for a total of 360
      months . . . .” Id.

             On April 15, 2014, Tillery filed his 28 U.S.C. § 2255 Motion . . .
      wherein he raised a host of claims. . . . [O]n June 11, 2015, the Court
      dismissed [Tillery’s] claims and denied the § 2255 Motion. . . . Tillery
      appealed. On June 10, 2016, the United States Court of Appeals for the
      Fourth Circuit remanded the matter to this Court to consider his claims
      that Johnson v. United States, 135 S. Ct. 2551 (2015) invalidated
      Tillery’s designation as a Career Offender under the Sentencing
      Guidelines (“USSG”) and that Johnson invalidated his firearm
      conviction.

United States v. Tillery, No. 3:10CR223, 2019 WL 2078777, at *1 (E.D. Va. May

10, 2019). The trial court ultimately found Tillery’s Johnson claims to be without

merit and denied relief under § 2255. Id. at *2.

      In his § 2241 petition, Tillery relies on another court decision: Mathis v.

United States, 136 S. Ct. 2243 (2016) (holding that prior conviction does not qualify

as generic form of predicate violent felony offense listed in Armed Career Criminal

Act (“ACCA”), 18 U.S.C. § 924(e), if an element of crime of conviction is broader
                                         -2-
Case 7:20-cv-00361-JPJ-PMS Document 7 Filed 12/16/20 Page 3 of 6 Pageid#: 49




than an element of generic offense because crime of conviction enumerates various

alternative factual means of satisfying that element). Liberally construed, Tillery’s

§ 2241 claims assert that:

      (1)    In light of Mathis, Hobbs Act Robbery, 18 U.S.C. § 1951(a), is not a
             crime of violence under § 4B1.2, the Career Offender guideline;

      (2)    In light of Mathis, Va. Code Ann. § 46.2-817(B) is not a crime of
             violence under § 4B1.2;

      (3)    In light of Mathis, Tillery’s conviction under 18 U.S.C. § 924(c) must
             be vacated; and

      (4)    In light of Mathis, Tillery’s sentence enhancement under the Career
             Offender guideline is erroneous.

As relief in this action, Tillery seeks to have his conviction and sentence for the

§ 924(c) offense vacated, to be resentenced without the Career Offender

enhancement, and to be released from incarceration.

                                          II.

      Generally, federal prisoners “are required to bring collateral attacks

challenging the validity of their judgment and sentence as imposed by filing a motion

to vacate sentence pursuant to 28 U.S.C.A. § 2255.” In re Vial, 115 F.3d 1192, 1194

(4th Cir. 1997). However, the “savings clause” in § 2255(e) allows a federal prisoner

to seek such relief through a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 if § 2255 is “inadequate or ineffective to test the legality of [his] detention.”

In re Jones, 226 F.3d 328, 333 (4th Cir. 2000). The requirements of the savings


                                          -3-
Case 7:20-cv-00361-JPJ-PMS Document 7 Filed 12/16/20 Page 4 of 6 Pageid#: 50




clause are jurisdictional.    Wheeler, 886 F.3d at 425–26.          Thus, unless the

requirements for jurisdiction are met, a district court may not entertain a § 2241

petition that challenges the validity of a federal conviction or sentence. Id.

      The United States Court of Appeals for the Fourth Circuit has found that

§ 2255 is inadequate and ineffective to test the legality of a conviction when:

      (1) at the time of conviction, settled law of this circuit or the Supreme
      Court established the legality of the conviction; (2) subsequent to the
      prisoner’s direct appeal and first § 2255 motion, the substantive law
      changed such that the conduct of which the prisoner was convicted is
      deemed not to be criminal; and (3) the prisoner cannot satisfy the
      gatekeeping provisions of § 2255 because the new rule is not one of
      constitutional law.

In re Jones, 226 F.3d at 333–34. An even more stringent standard applies when a

defendant claims that a § 2255 motion is inadequate and ineffective to test the

legality of a sentence. The defendant must show that:

       (1) at the time of sentencing, settled law of this circuit or the Supreme
      Court established the legality of the sentence; (2) subsequent to the
      prisoner’s direct appeal and first § 2255 motion, the aforementioned
      settled substantive law changed and was deemed to apply retroactively
      on collateral review; (3) the prisoner is unable to meet the gatekeeping
      provisions of § 2255(h)(2) for second or successive motions; and (4)
      due to this retroactive change, the sentence now presents an error
      sufficiently grave to be deemed a fundamental defect.

Wheeler, 886 F.3d at 429.

      Tillery’s § 2241 claims contend that Mathis represents a retroactive, post-

conviction change in the legal landscape as required under the Jones and the Wheeler



                                          -4-
Case 7:20-cv-00361-JPJ-PMS Document 7 Filed 12/16/20 Page 5 of 6 Pageid#: 51




standards. The problem with this argument is that Mathis did not change settled

substantive law. As the Fourth Circuit has explained:

      Descamps [v. United States, 570 U.S. 254 (2013)] and Mathis did not
      announce a retroactively applicable substantive change in the law.
      Rather, these cases reiterated and clarified the application of the
      categorical approach or the modified categorical approach, to
      determine whether prior convictions qualify as predicates for recidivist
      enhancements. See Mathis, 136 S. Ct. at 2257 (“Our precedents make
      this a straightforward case.”); Descamps, 570 U.S. at 260 (noting that
      Court’s prior case law explaining categorical approach “all but resolves
      this case”); United States v. Royal, 731 F.3d 333, 340 (4th Cir. 2013)
      (“In Descamps, the Supreme Court recently clarified whe[n] courts may
      apply the modified categorical approach.”).

Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018) (upublished); Muhammad

v. Wilson, 715 F. App'x 251, 252 (4th Cir. 2017) (unpublished) (“Mathis did not

announce a substantive change to the law.”); Abdul-Sabur v. United States, No.

7:18CV00107, 2019 WL 4040697, at *3 (W.D. Va. Aug. 27, 2019) (finding that

“Mathis did not change settled substantive law” so as to bring career offender

sentencing claims under savings clause and § 2241), aff’d, 794 F. App’x 320 (4th

Cir. 2020) (unpublished). Not only does Mathis fail to fulfill the retroactive legal

change facet of the jurisdictional standards in Jones and Wheeler, but it also did not

decriminalize Tillery’s offense conduct, as required to challenge his convictions

under Jones.

      For the stated reasons, Tillery has not demonstrated that, under the

requirements of Jones or Wheeler, § 2255 is inadequate and ineffective to test the


                                         -5-
Case 7:20-cv-00361-JPJ-PMS Document 7 Filed 12/16/20 Page 6 of 6 Pageid#: 52




legality of his sentence or convictions. Consequently, I have no jurisdiction to

address the merits of his claims under § 2241. Therefore, I will dismiss the petition

without prejudice for lack of jurisdiction.

      A separate Final Order will be entered herewith.

                                                DATED: December 16, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -6-
